Citation Nr: 0108538	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  96-02 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
a low back disability, classified as low back syndrome.  

2.  Entitlement to an evaluation in excess of 10 percent for 
folliculitis of the scalp.

3.  Entitlement to a compensable rating for residuals of a 
shell fragment wound to the left foot.

4.  Entitlement to a compensable rating for acne.  

5.  Entitlement to a compensable rating for tinea pedis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had nearly continuous active service from April 
1946 to May 1969.  

Historically, in a February 1995 Board decision, service 
connection was awarded for a low back disability, classified 
as low back syndrome, folliculitis of the scalp, acne, tinea 
pedis, and residuals of a shell fragment wound to the left 
foot.  A March 1995 implementing rating decision granted 
service connection and assigned a 10 percent evaluation for a 
low back disability, classified as low back syndrome, and 
noncompensable evaluations each for folliculitis of the 
scalp, acne, tinea pedis, and residuals of a shell fragment 
wound to the left foot.  

This matter next came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Montgomery, Alabama, Regional Office (RO).  That decision 
increased an evaluation for a low back disability, classified 
as low back syndrome, from 10 percent to 20 percent, 
effective February 26, 1987; increased an evaluation for 
folliculitis of the scalp from noncompensable to 10 percent 
evaluation, effective February 26, 1987; and confirmed 
noncompensable evaluations each for residuals of a shell 
fragment wound to the left foot, acne, and tinea pedis.  

In September 1999, the Board remanded the case to the RO for 
additional evidentiary development.  As the Board explained 
in that remand, since apparently the appeal stemmed from the 
original grants of service connection and initial ratings 
assigned for these disabilities at issue, the provisions of 
Fenderson v. West, 12 Vet. App. 119 (1999) are for 
consideration.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  In that decision the United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  

Although it appears that other issues have been raised in 
written statements by appellant, inasmuch as these issues 
have not been developed for appellate review, the issues 
currently before the Board are those listed on the title 
page.  Kellar v. Brown, 6 Vet. App. 157 (1994).  


FINDINGS OF FACT

1.  All available, relevant evidence necessary for 
disposition of the appeal, to the extent legally required, 
has been obtained by the RO.

2.  The appellant's service-connected low back disability is 
manifested primarily by complaints of low back pain and no 
more than moderately restricted overall back motion.  There 
is no clinical evidence of muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position, listing of the whole spine to the opposite 
side, a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, narrowing or irregularity 
of the joint space, or abnormal mobility on forced motion 
attributable to the service-connected low back disability.  
No neurological deficits attributable to the service-
connected low back disability have been clinically reported.  

3.  Any lumbosacral strain or restricted overall low back 
motion attributable to the service-connected low back 
disability cannot be reasonably characterized as more nearly 
severe in degree.  

4.  The appellant's service-connected folliculitis of the 
scalp is manifested primarily by occasional pruritic papules 
and excoriations during outbreaks.  However, the folliculitis 
of the scalp involves a small, limited bodily area and does 
not result in constant exudation or itching, extensive 
lesions, or marked disfigurement.  The folliculitis of the 
scalp was essentially asymptomatic on recent VA examination.  

5.  The appellant's service-connected shell fragment wound to 
the left foot is manifested primarily by pain over the medial 
aspect of the foot.  Any residual scarring is either very 
faint or nonvisible with minimal wound severity and no 
significant resultant functional impairment.  The wound 
scarring is not painful and tender or ulcerated.  The 
service-connected left foot shell fragment wound may 
reasonably be characterized as no more than a slight injury 
to that foot or its musculature, nor does any residual wound 
scarring significantly limit function of that foot.  

6.  The appellant's service-connected acne is manifested 
primarily by small, acne-type scars on the chin and cheeks 
clinically described as mild to moderate.  The clinical 
evidence of record does not indicate that any acne scarring 
is severely disfiguring (such as resulting in marked and 
unsightly deformity of the eyelids, lips, or auricles or 
marked discoloration, color contrast, or the like in addition 
to tissue loss and cicatrization).  

7.  The appellant's service-connected tinea pedis is 
manifested primarily by complaints of a rash between the 
toes.  However, the tinea pedis involves a nonexposed, small 
surface area and there is no objective evidence of constant 
exudation/itching, extensive lesions, or scars of the feet.  
The tinea pedis is not equivalent to more than slight eczema 
and does not result in significant functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for the service-connected low back disability, classified as 
low back syndrome, have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.71a, Codes 5292, 5295 (2000).

2.  The criteria for an evaluation in excess of 10 percent 
for folliculitis of the scalp have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.118, Codes 7899-7817, 7806 (2000).  

3.  The criteria for a compensable evaluation for residuals 
of a shell fragment wound to the left foot have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
4.1, 4.2, 4.7, 4.10, 4.40, 4.56, 4.118, Codes 7803-7805 
(2000).

4.  The criteria for a 10 percent evaluation, but no more, 
for acne have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, 
Codes 7899-7819, 7800, 7806 (2000).  

5.  The criteria for a compensable evaluation for tinea pedis 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.118, Codes 7899-7814, 
7806 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It should be pointed out that under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-2097 (2000) (to be codified as amended at 
38 U.S.C. § 5103), new duty to assist provisions are in 
effect, that include requiring VA to obtain relevant medical 
records and provide medical examination and opinion when such 
examination and opinion are necessary to make a decision on 
the claim.  After reviewing the record, the Board is 
satisfied that all relevant facts with respect to said 
disabilities rating claims have been properly developed.  
There is no useful purpose would be served by again remanding 
said issues with directions to provide further assistance to 
the appellant.  A comprehensive medical history and detailed 
findings regarding his service-connected disabilities on 
appeal over the years are documented in the medical evidence.  

Pursuant to the Board's September 1999 remand, additional VA 
orthopedic and dermatologic examinations were conducted in 
March and June 2000 and additional private medical records 
were obtained.  Said examinations are, in totality, 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities at 
issue, and provide a clear picture of all relevant symptoms 
and findings.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of said disabilities in issue than that 
shown in said VA examinations.  Thus, the Board concludes 
that the duty to assist the appellant as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, has been satisfied with respect to 
the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected 
disabilities on appeal in the context of the total history of 
those disabilities, particularly as they affect the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  


I.  A Rating in Excess of 20 Percent for a Low Back 
Disability

Appellant contends, in essence, that his service-connected 
low back disability is of such severity as to warrant a 
higher evaluation.  It is contended that his back disability 
is manifested by severe limitation of motion, pain, and 
muscle spasms that warrant a 40 percent evaluation.  
Additionally, it is asserted that arthritis in his back 
should either be separately rated or at least considered in 
evaluating his back condition.  It should be pointed out that 
in a February 1995 decision, the Board denied service 
connection for arthritis as well as lumbosacral radiculitis.  
It does not appear that the RO has included lumbosacral 
arthritis as part of the service-connected low back 
disability, classified as low back syndrome.  See pertinent 
rating decision sheets.  

The Board has considered the appropriateness of rating 
appellant's service-connected low back disability under all 
potentially applicable diagnostic codes.  

Diagnostic Code 5295 specifically applies to rating 
lumbosacral strain.  A 20 percent evaluation may be assigned 
for lumbosacral strain where there is muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position.  A 40 percent evaluation requires 
severe lumbosacral strain manifested by listing of the whole 
spine to the opposite side, a positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space.  A 40 percent 
evaluation may also be assigned if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. Part 4, Code 5295.  Moderate 
limitation of motion of the lumbar segment of the spine may 
be assigned a 20 percent evaluation.  A 40 percent evaluation 
requires severe limitation of motion.  38 C.F.R. Part 4, 
Code 5292.  

Appellant's service medical records reveal that in the 
1960's, he complained of low back pain.  Slight coccyx 
tenderness was noted in 1968.  Coccygeal trauma was 
diagnosed.  On service retirement examination, his complaints 
included recurrent back pain.  

On October 1987 VA examination, appellant's complaints 
included back pain.  The low back had normal motion, except 
backward extension was limited to 10 degrees.  An x-ray of 
the lumbar spine was unremarkable.  

On October 1993 VA examination, appellant's complaints 
included back pain.  The lumbar spine exhibited 80 degrees' 
forward flexion and 20 degrees' backward extension.  An x-ray 
of the lumbar spine revealed mild degenerative changes.  
Recurrent low back syndrome with history of pilonidal cyst 
excision was assessed.  Neurological findings were 
essentially unremarkable, except for decreased sensation in 
the L5 distribution of the right lower extremity.  Mild, 
chronic low back pain was assessed.  Similar examination 
findings were reported on a subsequent April 1995 VA 
examination.  On that April 1995 VA examination, the lumbar 
spine exhibited 40 degrees' forward flexion, 10 degrees' 
backward extension, and 28 degrees' lateroflexion, 
bilaterally.  

A March 1994 private medical record revealed that appellant 
was a retired arsenal security guard.  Private medical 
records dated in 1996 and 1997 indicated that appellant 
complained of back muscle spasms.  He was receiving treatment 
for inflammatory/rheumatoid arthritis.

Pursuant to the Board's September 1999 remand, a March 2000 
VA examination was conducted.  On that examination, 
appellant's complaints included pain, weakness, stiffness, 
fatigability, and lack of endurance.  With respect to periods 
of flare-ups, appellant reported that rainy weather worsened 
his condition and sitting caused stiffness.  He also 
complained of unrelated physical problems.  The examiner 
stated that apparently during periods of flare-ups, appellant 
"has 10% additional functional impairment."  It was 
reported that he retired as a security guard in 1993.  
Clinically, it was noted that there was satisfactory back 
musculature, very slight evidence of painful motion, and 
slight weakness, without any [muscle] spasm, tenderness, or 
postural abnormalities.  Neurologically, deep tendon reflexes 
were described as "hypoactive and equal."  The back 
exhibited 52 degrees' forward flexion; 14 degrees' backward 
extension; lateroflexion of 26 degrees to the right and 18 
degrees to the left; and 18 degrees' rotation, bilaterally.  
The diagnosis was moderate postoperative degenerative joint 
disease of the lumbosacral spine following excision of 
pilonidal cyst and sinus.  

It should be added that in the Board's September 1999 remand, 
normal ranges of low back motion were listed as 95 (or more) 
degrees' forward flexion, 35 degrees' backward extension, 40 
degrees' lateroflexion, bilaterally, and 35 degrees' 
rotation, bilaterally.  Since on that March 2000 VA 
examination, appellant's low back displayed no more than 
moderate limitation of forward flexion, backward extension, 
lateroflexion, and rotation, albeit with some very slight 
pain on motion, and no muscle spasms were apparent, the 
severity of the restriction of low back motions or any 
lumbosacral strain on that examination cannot reasonably be 
characterized as more than moderate in degree.  38 C.F.R. 
Part 4, Codes 5292 and 5295.  

Additionally, on that March 2000 VA examination, appellant 
had no complaints of radicular pain and no significant 
neurological abnormalities or muscle atrophy of the lower 
extremities were noted.  It does not appear appropriate to 
rate the service-connected low back disability under 
Diagnostic Code 5293, since Code 5293 is for rating 
intervertebral disc syndrome.  Under Diagnostic Code 5293, a 
20 percent evaluation may be assigned for moderate 
intervertebral disc syndrome with recurring attacks.  A 
40 percent evaluation requires severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  A 
60 percent evaluation requires pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy (i.e., with characteristic pain and demonstrable 
muscle spasm and an absent ankle jerk or other neurological 
findings appropriate to the site of the diseased disc), and 
little intermittent relief.  38 C.F.R. Part 4, Code 5293.  
However, even assuming arguendo that Diagnostic Code 5293 
applies, the clinical evidence does not reveal any severe 
neurologic deficits, particularly since deep tendon reflexes 
of the lower extremities were described as present and equal 
on that March 2000 VA examination.  In fact, the examiner 
specifically stated that there was "[n]o sciatica 
neuropathy, muscle spasm or absent deep tendon reflexes 
demonstrated.  He does not describe any intervertebral disk 
syndrome attacks."  

In deciding the low back disability rating issue herein, the 
Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), 
which relate to functional loss due to pain, weakness or 
other musculoskeletal pathology.  It should be pointed out 
that Codes 5292 and 5295 encompass limitation of motion of 
the lumbar spine and "characteristic pain and demonstrable 
muscle spasms."  See 38 C.F.R. § 4.14 (2000), which states, 
in pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  In Esteban, at 6 Vet. App. 262, the Court 
stated, "[t]he critical element is that none of the 
symptomatology for any one of these three conditions is 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Even assuming arguendo that the 
service-connected low back disability includes lumbosacral 
spine arthritis, since arthritis is rated based on limitation 
of motion of the specific joints involved, any painful 
restricted back motion would overlap to a great extent the 
underlying low back syndrome and/or any lumbar strain, given 
their close anatomical location and functioning.  Therefore, 
assigning a separate evaluation for lumbosacral spine 
arthritis, painful restricted back motion, and/or any lumbar 
strain in addition to the service-connected low back syndrome 
would violate the proscription against pyramiding of ratings.  

The Board recognizes and is appreciative of appellant's 
lengthy period of military service, including award of a 
Purple Heart medal.  There is no reason for the Board to 
totally discount appellant's allegations that he has a 
severely disabling low back disorder.  Additionally, the 
examiner on recent VA examination did indicate that during 
periods of flare-ups, appellant has a 10% additional 
functional impairment.  However, the severity of the service-
connected low back disorder as shown in the overall clinical 
evidence of record, including during service and post service 
and on the recent VA examination, does not more nearly 
approximate the criteria for a 40 percent evaluation, since 
the severity of the restriction of low back motions or any 
lumbosacral strain cannot reasonably be characterized as more 
than moderate in degree.  Additionally, on recent VA 
examination, the examiner stated that appellant's daily 
activities were not impaired by his back, and attributed 
symptoms primarily to conditions other than the service-
connected low back disability.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture as to render the regular schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).  The benefit-of-the-
doubt doctrine is inapplicable, since the preponderance of 
the evidence is against allowance of this disability rating 
issue on appeal, for the aforestated reasons.  38 C.F.R. 
§ 3.102 (2000).  
II.  A Rating in Excess of 10 Percent for Folliculitis of the 
Scalp

The Board has considered the appropriateness of rating 
appellant's service-connected folliculitis of the scalp under 
all potentially applicable diagnostic codes.  Folliculitis of 
the scalp is an unlisted condition that may be rated by 
analogy to closely related conditions in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  It 
appears that the RO has rated appellant's folliculitis as 
dermatitis exfoliativa under Code 7899-7817, which is 
evaluated as eczema under Code 7806.  As with eczema, the 
evaluation will depend upon location, extent, and repugnant 
or otherwise disabling character of manifestations.  Under 
Diagnostic Code 7806, a noncompensable evaluation may be 
assigned for eczema with slight, if any, exfoliation, 
exudation or itching, if involving a nonexposed surface or 
small area.  A 10 percent evaluation requires exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  A 30 percent evaluation requires constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant disfigurement.  38 
C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7800, a noncompensable evaluation may 
be assigned for a slightly disfiguring scar of the head, 
face, or neck.  A 10 percent evaluation requires that such 
scar be moderately disfiguring.  A 30 percent evaluation 
requires that such scar be severely disfiguring, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles.  A 50 percent evaluation requires that 
such scar result in complete or exceptionally repugnant 
deformity of one side of the face or marked or repugnant 
bilateral disfigurement.  The note following Diagnostic Code 
7800 provides that where in addition to tissue loss and 
cicatrization there is marked discoloration, color contrast, 
or the like, the 50 percent rating under Diagnostic Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent.

A 10 percent evaluation is the maximum evaluation assignable 
under Diagnostic Codes 7803 and 7804, respectively, for 
superficial, poorly nourished scars with repeated ulceration, 
or for superficial scars which are tender and painful on 
objective demonstration.  Scars may be evaluated on the basis 
of any related limitation of function of a bodily part which 
they affect.  38 C.F.R. Part 4, Code 7805.  

Appellant contends, in essence, that his folliculitis of the 
scalp is visibly repugnant with knots, and is manifested by 
nearly constant itching and flaking; and that at least a 30 
percent rating should be assigned.  

Appellant's service medical records reveal that in the 
1950's, folliculitis was noted.  Post-service clinical 
records reveal that in the 1980's, he had a scaly rash on the 
scalp with occasional pustules.  Folliculitis was diagnosed.  
On October 1987 VA examination, scattered hair follicle 
infections involving the scalp were clinically noted.  
Chronic folliculitis of the scalp was diagnosed.  VA 
outpatient treatment records reveal that in May 1989, he 
complained of small areas of hair loss on the scalp.  
Clinically, there were numerous, 1-2 cm., atrophic, scarred 
areas of alopecia.  The impressions included scalp lesions 
that appear to be discoid lupus.   

On October 1993 VA dermatologic examination, appellant stated 
that he had periodic outbreaks of skin lesions involving 
areas that included the scalp.  Clinically, there were 
several foci of follicular crusts on the scalp.  Folliculitis 
of the scalp was diagnosed.  

On April 1995 VA dermatologic examination, appellant stated 
that he had recurring sores on the scalp, and that 
application of a topical antibiotic helped.  Clinically, 
there were several, erythematous, crusted papules throughout 
the scalp.  Recurrent folliculitis of the scalp was 
diagnosed.  

Private clinical records reveal that in March 1994, appellant 
had some pustular scalp lesions; and in March 1995, some 
excoriations on the scalp were noted.  VA outpatient 
treatment records reveal that in September 1995, there were a 
few follicular papules on the scalp.  Folliculitis was 
assessed.  

Private clinical records reveal that in February 1999, 
folliculitis of the scalp was noted to have had an excellent 
response to treatment.  In February 1998, it was noted that 
although appellant had had several folliculitis lesions, the 
lesions had responded well to treatment.  In June and 
December 1998, it was noted that folliculitis of the scalp 
would occasionally develop with rare lesions, and that it 
responded quickly to treatment.  No folliculitis lesions were 
clinically noted in December 1998 or August 1999.  

On June 2000 VA dermatologic examination, appellant 
complained of "pimples" on his head "which become hard and 
drain.  They are quite pruritic at times."  However, it is 
very significant the scalp was clinically described as 
"clear at this time."  The examiner reviewed a color 
photograph of the scalp and opined that it was consistent 
with folliculitis.  

In conclusion, it is the Board's opinion that appellant's 
folliculitis of the scalp is characterized by occasional 
pruritic papules and excoriations during such outbreaks.  
However, the service-connected folliculitis of the scalp was 
essentially asymptomatic on recent VA examination and 
symptoms clearly have not been shown to approximate a 30 
percent disability rating.  Since constant exudation or 
itching, extensive lesions, or marked disfigurement has not 
been shown by the clinical evidence, an evaluation in excess 
of 10 percent for folliculitis of the scalp would not be 
warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.10, 
4.118, Codes 7817-7806.  

Since the service-connected folliculitis of the scalp 
involves a small, limited bodily area and does not result in 
constant exudation or itching, extensive lesions, or marked 
disfigurement, any ascertainable industrial impairment 
resulting therefrom would be adequately compensated for by 
the assigned 10 percent rating.  38 C.F.R. §§ 4.1, 4.10.  An 
extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected 
folliculitis of the scalp presents such an unusual or 
exceptional disability picture as to render the application 
of the regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this disability rating issue on appeal.  
38 C.F.R. § 3.102 (2000).  


III.  A Compensable Rating for Residuals of a Left Foot Shell 
Fragment Wound

Appellant contends, in essence, that his left foot is painful 
with arthritis.  Additionally, it is asserted that left foot 
arthritis should either be separately rated or at least 
considered in evaluating his foot condition.  

The Board has considered the appropriateness of rating 
appellant's service-connected left foot shell fragment wound 
residuals under all potentially applicable diagnostic codes.  

As explained in Part II above, a 10 percent evaluation is the 
maximum evaluation assignable under Diagnostic Codes 7803 and 
7804 for superficial scars; and that other scars may be 
evaluated on the basis of any related limitation of function 
of a bodily part which they affect.  38 C.F.R. Part 4, 
Code 7805.  In every instance where the schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for compensable evaluation are not met.  
38 C.F.R. § 4.31.

Under Diagnostic Code 5284, a moderate foot injury may be 
assigned a 10 percent rating.  A 20 percent evaluation 
requires moderately severe foot injury.  A 30 percent 
evaluation requires severe foot injury.  

Under Diagnostic Code 5310 (old version or new version 
amended July 3, 1997), a noncompensable evaluation may be 
assigned for slight injury to intrinsic muscles of the 
plantar or dorsal aspect of the foot.  A 10 percent 
evaluation requires moderate injury to intrinsic muscles of 
the plantar aspect of the foot or moderate or moderately 
severe injury to intrinsic muscles of the dorsal aspect of 
the foot.  A 20 percent evaluation requires moderate severe 
injury to intrinsic muscles of the plantar aspect of the foot 
or severe injury to intrinsic muscles of the dorsal aspect of 
the foot.  A 30 percent evaluation requires severe injury to 
intrinsic muscles of the plantar aspect of the foot.  

Under 38 C.F.R. § 4.56 (old version or new version amended 
July 3, 1997), concerning factors to be considered in 
evaluating residuals of muscle disabilities, the type of 
injury envisioned by the regulations as causing "slight" 
disability of muscles is a simple wound of muscle without 
debridement or infection.  The history and complaint includes 
service department record of wound of slight severity or 
relatively brief treatment and return to duty; healing with 
good functional results; and no cardinal symptoms of muscle 
injury or painful residuals.  Objective findings include 
minimum scar; slight, if any, evidence of fascial defect, 
atrophy, or impaired tonus; no significant impairment of 
function or retained metallic fragments.  

Although appellant's service records indicate that he was 
awarded a Purple Heart medal related to action in February 
1968, the service medical records do not specifically refer 
to any treatment for a left foot shell fragment wound.  On 
October 1987 VA examination, appellant stated that he had a 
shrapnel wound of the left foot.  Clinically, his gait was 
described as normal, although slow.  An x-ray of the left 
foot was unremarkable.  The diagnoses included "[n]o 
significant scarring of the left foot.  X-rays show no 
metallic foreign bodies."  

During a hearing in March 1991, at T.5-6, appellant testified 
that a piece of shrapnel hit the side of his foot; that the 
wound was treated by a medic and "that was it"; and that 
the shrapnel injury currently swells on occasion.  

On October 1993 VA examination, appellant's complaints 
included pain over the medial aspect of the foot worsened by 
weightbearing.  He stated that being on the foot after about 
two hours produced discomfort.  Clinically, his gait was 
described as satisfactory.  There was a very faint scar, 
approximately 1-cm. in length on the medial aspect of the 
left foot, adjacent to the navicular; and this area was 
tender.  Appellant stated that this was the area of the shell 
fragment wound.  An x-ray of the left foot was unremarkable.  
The examiner stated that it was likely that the foot pain 
appellant had was due to an old fragment wound.  

A March 1994 private medical record revealed that appellant 
was receiving treatment for inflammatory/rheumatoid 
arthritis; and slight tenderness of both feet was noted.

On an April 1995 VA examination, appellant's complaints 
included occasional swelling of the left foot and pain.  
Clinically, his gait was described as normal.  There was an 
old scar on the arch of the left foot consistent with a 
shrapnel wound.  An x-ray of the left foot was unremarkable.  

Private clinical records dated from May 1996 to November 1999 
reveal that appellant was receiving treatment for 
inflammatory-type arthritis of multiple joints (referred to 
as gouty or rheumatoid arthritis), including the left great 
toe in early 1997 and left ankle and midfoot in December 1997 
and February 1998.

Pursuant to the Board's September 1999 remand, a March 2000 
VA examination was conducted.  On that examination, 
appellant's complaints included pain, weakness, stiffness, 
swelling, heat, redness, fatigability, and lack of endurance, 
especially on standing/walking.  He wore bilateral support 
hose.  With respect to periods of flare-ups, appellant 
reported that rainy weather worsened his condition.  
Significantly, the examiner stated that apparently during 
periods of flare-ups, appellant "has 10% additional 
functional impairment."  However, clinically, it was noted 
that he had flat feet with no other abnormality detected.  
Thus, it appears that the examiner was attributing any flare-
up increased symptomatology to foot conditions other than the 
shell fragment wound.  It was noted that he walked well for 
his age and obesity without cane or appliance.  It is of 
substantial import that the examiner noted that "[t]here is 
no objective evidence of painful motion, edema, instability, 
weakness or tenderness.  No scars are seen with careful 
inspection.  He cannot even be sure where the scar was."  
Additionally, with respect to the left foot shell fragment 
wound, the examiner stated that "[t]here is nothing painful, 
tender, ulcerated, adherent.  There is no muscle tissue loss 
of the underlying left foot.  Arthritic changes are not 
detected.  The severity of the left foot wound is markedly 
minimal."  The diagnoses were "[h]istory of shrapnel wound, 
instep of the left foot, no visible marks of trauma can be 
seen by this observer"; and "[m]inimal degenerative joint 
disease of the left foot."  Color photographs of the left 
foot also do not appear to show any significant residuals of 
a shell fragment wound.  

The positive evidence includes the fact that any left foot 
shell fragment wound residuals were clinically described on a 
1993 VA examination as a very faint scar with some 
tenderness.  However, the negative evidence substantially 
outweighs any positive evidence, and clearly shows that the 
pertinent symptomatology is consistent with no more than a 
slight injury to that foot.  See, e.g., Diagnostic Code 5284 
and 38 C.F.R. § 4.56.  Furthermore, although appellant has 
complained of some left foot pain and there is no reason for 
the Board to question appellant's credibility, it does not 
appear that that pain has been medically attributed solely to 
the left foot shell fragment wound.  It should be added that 
contrary to appellant's assertions, the examiner who 
conducted that most recent VA examination clearly opined that 
there was no arthritic involvement with respect to the left 
foot shell fragment wound.  

In deciding the service-connected left foot shell fragment 
wound disability evaluation issue herein, the Board has 
considered the provisions of 38 C.F.R. §§ 4.10, 4.40, and 
4.56, pertaining to functional impairment and associated 
concerns.  However, a compensable evaluation would not be 
warranted, since the clinical evidence of record does not 
indicate that the left foot shell fragment wound may 
reasonably be characterized as more than a slight injury to 
that foot or its musculature, nor does any residual wound 
scarring appear to be objectively painful and tender, 
ulcerated, or significantly limit function of that foot.  Any 
ascertainable industrial impairment resulting therefrom has 
not been shown.  38 C.F.R. §§ 4.1, 4.10.  An extraschedular 
evaluation is not warranted, since the evidence does not show 
that the service-connected left foot shell fragment wound 
disability presents such an unusual or exceptional disability 
picture as to render the application of the regular schedular 
standards impractical.  38 C.F.R. § 3.321(b)(1), for the 
aforestated reasons.  

The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal.  38 C.F.R. § 3.102 (2000).  


IV.  A Compensable Rating for Acne

The Board has considered the appropriateness of rating 
appellant's service-connected acne under all potentially 
applicable diagnostic codes.  Acne is an unlisted condition 
that may be rated by analogy to closely related conditions in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.  It appears that the RO has rated 
appellant's acne as benign new skin growths under Code 7899-
7819.  Under Code 7819, benign new skin growths are evaluated 
on the basis of any related scars, disfigurement, etc.  The 
criteria for rating superficial and disfiguring scars have 
already been set forth in Part II above and will not be 
repeated herein, except to the extent necessary.  

Appellant contends, in essence, that his acne is manifested 
by facial scars, exudation, itching, and scaling; and that a 
maximum disability rating is warranted.  

Appellant's service medical records reveal that in the 1950's 
and 1960's, acne vulgaris or recurrent purulent 
acne/folliculitis of the face was noted.  In pertinent part, 
in February 1957, it was indicated that he had experienced 
severe acne for several years.  Clinically, there were 
numerous comedones and several acne furuncles.  In June 1960, 
mild acne vulgaris was noted.  In September 1960, there were 
three facial boils.  In October 1966, a left cheek cyst was 
excised.  In February 1969, a boil on the chin was noted.  
Other service medical records revealed sebaceous cyst on the 
left thigh, papular pruritic lesion on the trunk, boils on 
the abdomen and buttocks, and furuncles of the axillae.  

Post-service clinical records reveal that in 1983, facial 
acne was noted.  On October 1987 VA examination, the skin was 
clinically described as having scattered acneiform lesions on 
the back, chest, scalp, and legs.  The face was clinically 
described as normal.  Acneiform lesions on the back and chest 
were diagnosed.  VA outpatient treatment records reveal that 
in December 1990, appellant complained of pustular eruptions 
on the face.  Clinically, there were a few pustules on each 
lower cheek area.  Another December 1990 clinical record 
indicated that a pigmented right chest lesion was described 
as a questionable old sebaceous cyst.  Acne was diagnosed.  

On October 1993 VA dermatologic examination, appellant stated 
that he had periodic outbreaks of skin lesions involving 
areas that included the face, scalp, buttocks, armpits, and 
groin.  Clinically, there was a single, red, inflammatory 
papule.  There were multiple acne scars on the face with two 
filiform papules projecting from the cheek.  There were 
multiple scars on the buttocks with erythematous, brown 
macules and papules; and multiple scarred lesions of the 
axilla and groin.  Diagnoses included adult acne, moderately 
severe with scarring.  Antibiotic therapy was recommended.  

Private clinical records reveal that in February 1994, 
appellant complained of body rash with itching.  There were 
scattered, healing, pink excoriations on the face.  Groin 
furuncles and shin and arm pruritus were noted.  In March 
1994, said excoriations had cleared with treatment.  In 
September 1994, there were a few papules on the chin, which 
were noted subsequently cleared.  

On April 1995 VA dermatologic examination, appellant 
complained of facial acne, for which he was using oral and 
topical antibiotics.  Clinically, the face had multiple, 
small, erythematous papules and three small cysts on both 
cheeks with scattered "ice pick" scars, bilaterally.  
Significantly, acne vulgaris of papular cystic variant, mild 
to moderate in activity, was diagnosed.  

On June 2000 VA dermatologic examination, appellant 
complained of "pimples" on his head "which become hard and 
drain.  They are quite pruritic at times."  He stated that 
similar lesions occurred in the beard area but that he did 
not currently have any.  Appellant provided a history of 
lesions on the face and that current treatment included a 
topical antibiotic.  It is of substantial import that 
clinically, the face was described as "clear at this time.  
There [are] a few acne type scars on the chin and the cheeks.  
His legs and feet are also clear at this time."  The 
examiner reviewed color photographs of the foot, scalp, and 
trunk and none of these were diagnosed as involving acne.  

Based on the overall clinical evidence of record, it is the 
Board's opinion that appellant's service-connected acne may 
be reasonably characterized as more nearly reflective of 
moderately disfiguring facial scarring with the acne 
particularly responsive to antibiotic therapy.  In short, the 
positive evidence includes an April 1995 VA dermatologic 
examination report, which indicated that appellant's face had 
multiple, small, erythematous papules and three small cysts 
on both cheeks with scattered "ice pick" scars, diagnosed 
as mild to moderate; and although topical antibiotics have 
resulted in improvement of his acne, nevertheless there were 
a few acne-type scars on the chin and cheeks on June 2000 VA 
dermatologic examination.  With resolution of all reasonable 
doubt, it is the Board's conclusion that a 10 percent 
evaluation is warranted for the service-connected acne.  

An evaluation in excess of 10 percent, however, would not be 
warranted, since the clinical evidence of record indicates 
that any acne scarring is not severely disfiguring (such as 
resulting in marked and unsightly deformity of the eyelids, 
lips, or auricles or marked discoloration, color contrast, or 
the like in addition to tissue loss and cicatrization).  
Since the service-connected acne scarring is no more than 
moderately disfiguring, and the acne is particularly 
responsive to antibiotic therapy, any ascertainable 
industrial impairment resulting therefrom would be adequately 
compensated for by the 10 percent rating herein awarded.  
38 C.F.R. §§ 4.1, 4.10.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the service-
connected acne presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  


V.  A Compensable Rating for Tinea Pedis

The Board has considered the appropriateness of rating 
appellant's service-connected tinea pedis under all 
potentially applicable diagnostic codes.  Tinea pedis is an 
unlisted condition that may be rated by analogy to closely 
related conditions in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  It appears that the RO 
has rated appellant's tinea pedis as tinea barbae under Code 
7899-7814, which is evaluated as eczema under Code 7806.  

Appellant contends, in essence, that he has a severe rash 
between the toes.   

Appellant's service medical records reveal that in 1957 and 
1968, he had "athletes" foot and tinea pedis, respectively.  
Post-service clinical records reveal that in the 1980's, 
tinea pedis was noted.  

On October 1993 VA dermatologic examination, appellant's feet 
had erythema and scale, particularly between the interdigital 
spaces which were macerated.  The pertinent diagnosis was 
"[t]inea pedis, macerated type with onychomycosis."  
Antibiotic therapy was recommended.  

Private clinical records reveal that in August 1999, 
appellant's tinea pedis was noted as clear of activity with 
treatment.  

On April 1995 VA dermatologic examination, appellant 
complained of fungal involvement of the soles and toe webs of 
the feet, for which he was using a fungal cream.  Clinically, 
there was faint, while scale along the lateral aspects of 
each foot with white, macerated patches in the toe webs.  The 
pertinent diagnosis was tinea pedis.  

On June 2000 VA dermatologic examination, appellant 
complained of a skin problem between the toes, for which he 
was using a fungal cream.  It is of substantial import that 
clinically, the feet were described as "clear at this 
time."  However, color photographs appeared to reveal faint 
white scale along the lateral aspect of the foot with skin 
discoloration on the dorsal area.  The pertinent diagnosis 
was tinea pedis.  

Based on the overall clinical evidence of record, it is the 
Board's opinion that appellant's service-connected tinea 
pedis may be reasonably characterized as equivalent to no 
more than slight eczema, since the foot is a nonexposed, 
small surface area and there is no objective evidence of 
constant exudation/itching or extensive lesions.  In short, 
the negative evidence includes a June 2000 VA dermatologic 
examination report, which indicated that appellant's feet 
were clinically "clear."  Additionally, there are no areas 
of tinea pedis indicative of constant exudation/itching or 
scars of the feet shown on examination or in said examination 
photographs as would warrant a compensable evaluation under 
any applicable diagnostic code, including Codes 7814-7806 or 
7803-7805.  It is the Board's opinion that the service-
connected tinea pedis is responsive to fungal cream and does 
not result in any ascertainable industrial impairment.  
38 C.F.R. §§ 4.1, 4.10.  An extraschedular evaluation is not 
warranted, since the evidence does not show that the service-
connected tinea pedis presents such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  38 C.F.R. 
§ 3.321(b)(1).  

The benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal.  38 C.F.R. § 3.102 (2000).  



ORDER

An evaluation in excess of 20 percent for a low back 
disability, classified as low back syndrome, an evaluation in 
excess of 10 percent for folliculitis of the scalp, and a 
compensable evaluation for either residuals of a shell 
fragment wound to the left foot or for tinea pedis are 
denied.  

An evaluation of 10 percent, but no more, for acne is 
granted, subject to the applicable regulatory provisions 
governing payment of monetary awards.  To this extent, the 
appeal is allowed.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 

